PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/173,027
Filing Date: 29 Oct 2018
Appellant(s): ZHU et al.



__________________
Terry Kramer
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed November 8, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated September 8, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

 (2) Response to Argument
Rejections under 35 USC § 101
The Appellant argues the broadest reasonable interpretation of independent claim 1 cannot be viewed to cover either management of personal behavior or management of relationships.  The Examiner respectfully disagrees.  The Examiner submits independent claim 1 recites accessing a plurality of care plans stored in one or more databases, wherein the plurality of care plans are grouped into a plurality of care plan categories based on a similarity measure between one or more attributes of the plurality of care plans, each of the plurality of care plans is associated with a respective reference subject;  identifying a care plan category for the subject from the plurality of care plan categories using a first classifier; generating the care plan for the subject based on the plurality of care plans stored in the one or more databases that are grouped into the identified care plan category, by maximizing a similarity measure between one or more attributes of the subject and one or more corresponding attributes of the respective reference subjects; and, grouping the care plans associated with the respective reference subjects into a plurality of care plan sub-categories based on the 
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including “with a clustering algorithm”, “the clustering algorithm uses a predetermined minimum similarity threshold for grouping two plans into a particular care plan category”;  “wherein the first classifier has been trained based upon the plurality of care plans stored in the one or more databases”; and “training a second classifier to identify a care plan sub-category for the subject from the plurality of care plan sub-categories” which are additional elements that are recited at a high level of generality such that they amount to no more than mere 

The Appellant argues the subject matter of the present claims has the practical application of eliminating the need to manually set up a detailed executable care plan.  The Examiner respectfully disagrees.  The additional elements of the present claims fail to integrate the exception into a practical application of the exception.  The 2019 PEG defines the phrase “integration into a practical application” to require an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.  For example, the 2019 PEG guidelines recite limitations that are indicative of integration into a practical application when recited in a claim with a judicial exception include:
Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); 
Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018.
The present claims fail to demonstrate an improvement to the functioning of a computer or to any other technology or technical field.  Thus, Appellant’s argument is not persuasive, and the rejection is maintained.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/K.K.R/Examiner, Art Unit 3626                                                                                                                                                                                                        

Conferees:

/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626                                                                                                                                                                                                        

/JAMISUE A PLUCINSKI/Quality Assurance Specialist, Tech Center 3600                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a),